    Case 9:18-cv-80176-BB Document 511-7 Entered on FLSD Docket 05/18/2020 Page 1 of 1




                                                   COIN EXCH PTY. LTD.
                                                     A.C.N. 163 338 467


                                                   Transfer of shares

           TO:       The Directors
                     COIN EXCH PTY. LTD,




           I,        CRAIG STEVEN WRIGHT (Trustee for Dave Kleiman's estate)
           Of        43 ST JOHNS AVENUE, GORDON, NSW 2072



           Hereby transfer the following shares:


                                                         Amount paid    Amount unpaid       Beneficially
                 Number                   Class
                                                          per share       per share              Held

                                      FOUNDERS
                 8,514,000                                  $1.00              $0                 N
                                          SHARES




           out of the name of the registered holder "Craig Steven Wright" to the person named
           below:




           Full name and full postal address of the person to whom the share is transferred to:


           Name:                           Ira Kleiman


           Address:                        7101 Geminaia Oak Court
                                           Palm Beach Gardens, FL. 33410 USA




                             12/03/2014
           Dated:
                                                                                        £
                 )       i
           Member                                           WitnewfPtegie stgrrhnd print name)




CONFIDENTIAL                                                                                               DEF 00001114
